Citation Nr: 0107705	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-03 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include rotator cuff strain.

2.  Entitlement to service connection for a bilateral wrist 
disability, to include carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
December 1998.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1999 rating decision rendered by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for a right rotator cuff strain and 
bilateral wrist pain were denied.  

During the pendency of the veteran's claim, the veteran 
relocated to Florida.  Accordingly, the St. Petersburg, 
Florida, RO is now the agency of original jurisdiction.


REMAND

In issuing this remand, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The duty to assist 
requires VA to make "reasonable efforts to obtain relevant 
records (including private records)" and that to provide a 
medical examination when such examination is necessary to 
make a decision on the claim.  Id. at § 3(a) (to be codified 
as amended at 38 U.S.C. § 5103A).

Post service medical evidence includes a January 2000 medical 
record from Orthopedic Associates of Louisiana.  This medical 
record indicates that the veteran was to receive follow-up 
treatment in two weeks.  However, follow-up treatment records 
from this facility are not presently associated with the 
claims folder.  Similarly, the Board notes that an August 
2000 private medical record indicates that the examiner had 
reviewed an MRI of the veteran's right shoulder.  The report 
of this MRI is not presently associated with the claims 
folder.  As the evidence contains references to potentially 
relevant medical treatment that is not presently documented 
in the claims folder, remand of the case is required. 

In addition, the Board is of the opinion that a new VA 
examination would be probative.  In February 1999, the 
veteran was afforded a VA examination for compensation and 
pension purposes.  Pertinent diagnoses include arthritis of 
multiple joints, to include the veteran's right shoulder and 
wrists.  However, x-rays were not taken as the veteran was 
seven months pregnant.  A subsequent July 1999 x-ray report 
of her right shoulder indicates a normal impression. 

A private medical statement, dated in January 2000, indicates 
that the veteran presented a history of carpal tunnel 
syndrome with a diagnosis 18 months prior to the examination.  
However, while an August 1998 service medical record shows 
treatment for a single episode of right wrist pain while 
typing or writing, her service medical records are silent for 
any diagnosis of carpal tunnel syndrome.  The Board notes 
that it is not required to accept doctors' statements or 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).   The 
evidence does not show that the author of the January 2000 
medical statement reviewed the veteran's service medical 
records or any other related documents which would have 
enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  

Similarly, private medical records dated in July and August 
2000 indicate that the veteran currently has bilateral carpal 
tunnel syndrome and persistent anterior labrum tear with mild 
impingement anteriorly.  The veteran reported right shoulder 
pain since 1997 when pulling on a heavy moving object.  
However, as indicated previously, the Board is not required 
to accept medical statements or opinions that are based upon 
the veteran's recitation of medical history.  Godfrey.  The 
evidence does not show that the examining private physician 
reviewed the veteran's service medical records or any other 
related documents which would have enabled him to form an 
opinion on an independent basis.  Elkins.  

As the duty to assist requires that VA provide a VA 
examination when such examination is necessary to make a 
decision on the claim.  The Board is of the opinion that a VA 
examination which takes into account the veteran's documented 
medical history would be probative in ascertaining the 
etiology and onset of any current right shoulder and 
bilateral wrist disability.  

Because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for the reasons set forth above, a 
remand is required.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right 
shoulder disability and bilateral wrist 
disability since separation from active 
duty.  In particular, the RO should 
attempt to obtain treatment records from 
the authors of the January 2000, July 
2000, and August 2000 private medical 
statements.  The RO should specifically 
request a copy of the MRI report 
referenced in the August 2000 medical 
record.  After securing the necessary 
release, the RO should obtain these 
records. The RO should document its 
efforts to obtain the requested 
information in the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination(s) with an 
appropriate VA physician, to ascertain 
the etiology or date of onset of any 
current right shoulder or bilateral wrist 
disability.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner(s) for review before the 
examination.  Specifically the 
examiner(s) should provide the following 
information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  For each right shoulder 
disability found on examination, or 
otherwise indicated in the medical 
record, the examiner should proffer 
an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her active military service.

(c)  For each wrist disability found 
on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
her active military service.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination(s) report.  
The Court has held that, if the requested 
examination(s) does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is hereby informed that if there is an 
additional evidence that can be obtained or generation, she 
should submit that evidence to the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




